997 A.2d 226 (2010)
202 N.J. 339
In The Matter of Nicholas R. MANZI, an Attorney at Law.
D-101 September Term 2009, 066102.
Supreme Court of New Jersey.
July 20, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-005, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that NICHOLAS R. MANZI of HAWTHORNE, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since February 16, 2010, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of matter), RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), and RPC 5.5(a) (unauthorized practice of law);
And good cause appearing;
It is ORDERED that NICHOLAS R. MANZI is hereby censured; and it is further
ORDERED that NICHOLAS R. MANZI shall continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for *227 appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.